CaSe 1:18-cV-06929-NGG-.]O Document 1 Filed 12/05/18 Page 1 of 10 Page|D #: 1

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

COURT FILE NO.:

 

NIKOLAY PETROVSKIY

Plaintiffs, COMPLAINT
v.

JURY TRIAL DEMANDED
GOSl\/HTH, INC. a/k/a GOSMITH.COM

Defendants.

 

 

For this Complaint, the Plaintiff Nikolay Petrovskiy by and through

undersigned counsel, states as folloWs:

COMPLAINT
Preliminary Statement

l. Plaintiff Nikolay Petrovskiy bring this action under the Telephone
Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute
enacted in response to Widespread public outrage about the
proliferation of intrusive, nuisance telemarl<eting practices. See .Mims
v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (20]2).

2. “Month after month, unwanted robocalls and texts, both telemarketing
and informational, top the list of consumer complaints received by”

the Federal Communications Commission.

CaSe 1:18-cV-06929-NGG-.]O Document 1 Filed 12/05/18 Page 2 of 10 Page|D #: 2

3.

The TCPA is designed to protect consumer privacy by prohibiting
unsolicited, prerecorded calls, unless the caller has the “prz'or express
written consent” of the called party.
Plaintiff alleges that Defendant GOSMITH, INC. a/k/a
GOSMITH.COM, (hereinafter “GOSMITH”) sent numerous
automated telephone SMS/Text Messages using equipment prohibited
by the TCPA to promote its services Without Plaintiffs prior express
Written consent.

JURISDICTION
The Court has subject-matter jurisdiction under 28 U.S.C. § 1331
because the Plaintiffs claims arise under federal laW.
Jurisdiction of this Court arises pursuant to 47 U.S.C. § 227 et sec.
Jurisdiction is further supported in this district by several recent
Federal Court decisions Which have explicitly vested TCPA cases in
the Federal forum.
This action arises out of Defendants’ violations of the Telephone
Consumer Protection Act (“TCPA”), violations of orders, rules and
regulations promulgated the Federal Communications Commission

(FCC) relating to the TCPA, the National Do Not Call registry and by

CaSe 1:18-cV-06929-NGG-.]O Document 1 Filed 12/05/18 Page 3 of 10 Page|D #: 3

its invasion of Plaintiffs privacy by repeatedly sending SMS/Text
Messages to Plaintiffs Without authorization to do so.

9, Venue is proper under 28 U.S.C. § l39l(b)(2) and (3) because the
Defendant is subject to personal jurisdiction in this district and a
substantial part of the property that is the subject of this action is
owned by the Plaintiffs, in this District. Furthermore, venue is proper in
this District because the acts and transactions occurred here, Plaintiffs
resides here, and Defendant transacts business in this District.

PARTIES

10. The Plaintiff, Nil<olay Petrovskiy, is an individual residing in
Brooklyn, NeW Yorl<.

ll. The Defendant to this lawsuit is GOSMITH, INC. a/lda
GOSMITH.COM (hereinafter GOSMITH) a Delaware Corporation, is a
company that conducts business in New York and initiates telephone
calls or Sl\/IS/text messages for the purpose of encouraging the
purchase or rental of, or investment in, property, goods, or services.
Their Registered Agent information is listed as National Registered

Agents, Inc., 160 Greentree Sr., Ste 101, Dover, DE 19904.

CaSe 1:18-cV-06929-NGG-.]O Document 1 Filed 12/05/18 Page 4 of 10 Page|D #: 4

TCPA BACKGROUND

12, ln l99l, Congress enacted the TCPA to regulate the explosive growth
of the telemarketing industry. In so doing, Congress recognized that
“[u]nrestricted telemarketing . . . can be an intrusive invasion of
privacy ” T he Telephone Consumer Protection Act of 1991, Pub. L.
No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

13. Unlike many federal statutes, Congress embedded the reasons for the
TCPA into the statute itself with explicit Congressional Findings. 105
Stat. 2394, §§ 10, 12, 14 (notes following 47 U.S.C. § 227).

l4. M_im_s_ explicitly cited these Congressional Findings in noting that

“ ‘automated or prerecorded telephone calls ’ . . . were rightly regarded

by recipients as ‘an invasion of privacy Id. (citing 105 Stat. 2394).

Accordingly, Congress found that:

“Banning such automated or prerecorded telephone calls to the

home, except when the receiving party consents to receiving the call or

when such calls are necessary in an emergency situation ajj”ecting the
health and safety of the consumer, is the only effective means of

protecting telephone consumers from this nuisance and privacy

invasion ” Id. at § 14 (emphasis added).

CaSe 1:18-cV-06929-NGG-.]O Document 1 Filed 12/05/18 Page 5 of 10 Page|D #: 5

15. Indeed, as the United States Supreme Court recently held in a different
context, “Modern cell phones are not just another technological
convenience With all they contain and all they may reveal, they hold
for many Americans ‘the privacies of life. ”’ Riley v. California, _
U.S. _, 134 S.Ct. 24 73, 2494-95, 189 L.Ed.2d 430 (2014).

l6. In fact, the TCPA’s most stringent restrictions pertain to computer-
generated telemarketing calls placed to cell phones.

l7. The TCPA categorically bans entities from initiating telephone calls
using an automated telephone dialing system (or “autodialer”) to any
telephone number assigned to a cellular telephone service. See 47
C.F.R. § 64.1200(a)(1)(iil),' see also 47 U.S.C. § 227(b)(1).

18. The categorical ban applies to any type of cellular telephone number,
residential or business.

l9. A relatively new form of unwanted telephone contact involves text
messages sent to consumers’ cell phones. A telemarketer or other
entity sends over the internet a large number of e-mails whose
addresses identify unique cellular telephone numbers.

20. The cellular carriers convert these e-mails to text messages and

forward them to the designated cell phones.

CaSe 1:18-cV-06929-NGG-.]O Document 1 Filed 12/05/18 Page 6 of 10 Page|D #: 6

21. Due to the fact that it prohibits the use of automatic dialers to “call ” a
cell phone, the Telephone Consumer Protection Act (TCPA) generally
prohibits spam text messaging and provides an explicit consumer
private right of action with statutory and treble damages.

22. The FCC has ruled that the TCPA prohibition “encompasses both
voice calls and text calls to wireless numbers including, for example,

short message service (SMS) calls. ”]

23. Courts have reached the same conclusions as the FCC.

24. lndeed, one court has unequivocally stated: “a text message is a ‘call ’
within the meaning of the TCP . ”

FACTUAL BACKGROUND

25. Plaintiff NIKOLAY PETROVSKIY has a telephone number XXX-
XXX-7214, that is assigned to a cellular telephone service.

26. Starting November, 2018, Plaintiff began receiving SMS/Text
Messages to number XXX-XXX-72l4 from Defendants.

27. Defendant sent SMS/Text Messages to Plaintiffs with the body of each

SMS/Text Message containing invitations from GOSMITH.

 

1 See Report and Order, In re Rules and Regulations Implementing the Telephone Consumer Protection Act
of 1991 1[ 165, 18 F.C.C. Rcd. 14014, 2003 WL 21517853 (F.C.C. July 3, 2003). Accord In re Rules &
Regulations lmplementation the Telephone Consumer Protection Act of 1991‘[[11 27, 107-108, 111-115, CG
Docket No. 02-278, wC Docket No. 07-135, 2015 wL 4387780,_F.C.c.__(1u1y 10, 2015).

CaSe 1:18-cV-06929-NGG-.]O Document 1 Filed 12/05/18 Page 7 of 10 Page|D #: 7

28. Upon information and belief, when Defendant sent these SMS/Text
Messages it used equipment that had the capacity to store or produce
telephone numbers to be called and/or texted7 using a random or
sequential number generator and/or a predictive dialer; with the
capacity to dial such numbers.

29. Each SMS/Text Message was initiated by Defendant for the purpose of
encouraging the purchase or rental of, or investment in, property,
goods, or services and, therefore, each was a “telephone solicitation ”
as defined in 47 U.S.C. §227(a)(3).

30. Defendant sent numerous prohibited text/calls to Plaintiffs from
November, 2018 through today. Over 70 text message records are in
Plaintiff s possession. The total amount of text messages received to
date by Plaintiff is over 70.

31. At no time did Plaintiff provide prior express permission for anyone to
call and/or send SMS messages to his wireless number using
equipment that has the capacity to store or produce random or
sequential telephone numbers and / or with the use of a predictive

dialer.

CaSe 1:18-cV-06929-NGG-.]O Document 1 Filed 12/05/18 Page 8 of 10 Page|D #: 8

32.

Plaintiffs seek damages for any and all calls and/or SMS messages that
Defendant made to Plaintiffs telephone number in violation of the

TCPA and the rules, regulations and orders. (See 47 U.S.C.227 et seq.)

COUNT I

VIOLATIONS OF THE TELEPHONE C()NSUMER PROTECTION

33.

34.

35.

36.

ACT, 47 U.S.C. 227, ET SEC.
The Plaintiff incorporates by reference all of the above paragraphs of
this Complaint as though fully stated herein.
The TCPA prohibits the making of any call _ without prior express
consent of the called party - by using any automatic telephone dialing
system or artificial or prerecorded voice to any cellular telephone.
Defendants violated the TCPA and Plaintiffs right to privacy by
electronic transmission of written material to the cellular telephone of
the Plaintiffs, namely unsolicited commercial advertisements through
SMS/Text Message calls using an automatic telephone dialing system
and/or using an artificial and prerecorded message
These text message advertisement calls were made without the prior
express invitation or permission of Plaintiff.
Defendant has, therefore, violated the TCPA, 47 U.S.C.

227(b)(1)(A)(iii).

CaSe 1:18-cV-06929-NGG-.]O Document 1 Filed 12/05/18 Page 9 of 10 Page|D #: 9

37.

38.

39.

As a result of Defendant’s unlawful conduct as alleged herein, the
Plaintiffs suffered actual damages and, under the TCPA and are
entitled, inter alia, to damages of at a minimum of $500.00 in damages
for each such violation of the TCPA, and are entitled to damages in the
amount of $l,500.00 per violation which are willful and wanton.
COUNT II

INJUNCTIVE RELIEF
The Plaintiffs incorporate by reference all of the above paragraphs of
this Complaint as though fully stated herein.
Defendant and/or its agents or independent contractors have
possession, custody and control of the business records, databases,
computer systems and other information and equipment necessary to
prove the allegations and assertions of the Plaintiffs complaint and
nature of the williiil and wanton conduct perpetrated by the Defendant.
Unless immediate injunctive relief is ordered, the Defendant will alter,
erase, delete, destroy or otherwise dispose of and remove such
systems, records and equipment For this reason, Plaintiffs are entitled
to an order prohibiting and enjoining Defendant and its agents or
independent contractors from altering, deleting, destroying or

otherwise disposing of any documents, records, databases or computer

systems that are necessary prove the Plaintiffs allegations

CaSe 1:18-cV-06929-NGG-.]O Document 1 Filed 12/05/18 Page 10 of 10 Page|D #: 10
40. Defendant should be enjoined from further violations of the TCPA.
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs prays that judgment be entered against Defendants:

A. An award of actual and/or statutory damages to Plaintiff.

B. An injunction requiring Defendants to ceases all wireless spam
activities. Restraining Defendants from altering, erasing, changing,
deleting, destroying or otherwise removing or disposing of any
documents, records, databases, computer systems and the like
currently in its possession or control or in the possession or control of
its agents and contractors

C. An order preliminarily and permanently enjoining Defendant’s from
engaging in the practices challenged herein.

D. Reasonable attorneys’ fees and costs; and

E. Such further and other and other relief the Court deems just, proper
and equitable.

Dated: Brooklyn, New York Respectfully submitted,

November 30, 2018 MM \N M

Mikhail Usher, Esq.
2711 Harway Avenue
Brooklyn, NY 1 1214
Ph: (718) 484-7510

Fx: (718) 865-8566
musheresq@gmail.com

 

